Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 12/03/2020 have been found persuasive. Applicant’s amendments to the claims have overcome the previous 112 rejections and the rejections have been withdrawn.
The closest prior art is Berry et al (US 5158534), Schnatterer (US 2002/0114705), and Hilberer (US 2007/0246999).
Berry teaches an extracorporeal blood treatment device with a pressure relief valve. However, this valve does not have the structure nor the function required by the claims. The valve of Berry is not a 3/2 valve with a spring, and the valve is not held in the open position when the pressure in the supply line is below the predetermined pressure. The valve also does not switch to a closed position when the pressure in the supply line is over the predetermined pressure.
Schnatterer teaches a 3/2 switching valve that, when the valve is in the closed position, allows venting of excess pressure. However, this valve is not spring driven. Additionally, as argued by Applicant, Schnatterer is not within the same field of endeavor of Berry or the instant invention. While Schnatterer does disclose a valve and a “vacuum producing device”, the device is used for materials handling. One of ordinary skill in the art of extracorporeal blood systems would not be motivated to look to the 
Similarly, Hilberer discloses a 3/2 switching valve that is spring powered. However, Hilberer is also not within the same field of endeavor of Berry or the instant invention. Instead, Hilberer is drawn to vehicle breaks and axle devices. One of ordinary skill in the art of extracorporeal blood systems would not be motivated to look to the vehicle breaks art to find a suitable valve for an extracorporeal blood treatment device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781